Exhibit 10.3

 

Execution Version

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
23rd day of September, 2020, by and among Switchback Energy Acquisition
Corporation, a Delaware corporation (the “Issuer”), ChargePoint, Inc., a
Delaware corporation (“ChargePoint”), and the undersigned (“Subscriber”).

 

WHEREAS, concurrently with the execution and delivery of this Subscription
Agreement, the Issuer is entering into that certain Business Combination
Agreement and Plan of Reorganization, dated as of the date of this Subscription
Agreement (as the same may be amended or supplemented from time to time, the
“Combination Agreement”), among the Issuer, Lightning Merger Sub Inc., a
Delaware corporation and a wholly owned subsidiary of the Issuer, and
ChargePoint, pursuant to which the Issuer will acquire ChargePoint, on the terms
and subject to the conditions set forth therein (the “Transaction”);

 

WHEREAS, in connection with the Transaction, on the terms and subject to the
conditions set forth in this Subscription Agreement, Subscriber desires to
subscribe for and purchase from the Issuer the number of shares of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A Shares”), set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share (the “Share Purchase Price”), or the aggregate purchase
price set forth on the signature page hereto (the “Purchase Price”), and the
Issuer desires to issue and sell to Subscriber the Acquired Shares in
consideration of the payment of the Purchase Price by or on behalf of Subscriber
to the Issuer at or prior to the Closing Date; and

 

WHEREAS, in connection with the Transaction, certain other institutional
“accredited investors” (as such term is defined in Rule 501 under the Securities
Act of 1933, as amended (the “Securities Act,” and each such institutional
“accredited investor,” an “Other Subscriber”)), have entered into subscription
agreements with the Issuer substantially similar to this Subscription Agreement,
pursuant to which such Other Subscribers have agreed to subscribe for and
purchase, and the Issuer has agreed to issue and sell to such Other Subscribers,
on the Closing Date, Class A Shares at the Share Purchase Price (the “Other
Subscription Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Issuer hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”).

 



 

 

 

2. Closing.

 

a. Subject to the satisfaction or waiver of the conditions set forth in
Sections 2(c) and 2(d), the closing of the Subscription contemplated hereby (the
“Closing”) shall occur substantially concurrently with the closing of the
Transaction (such date, the “Closing Date”) and is contingent upon the
subsequent occurrence of the closing of the Transaction. Not less than five (5)
business days prior to the anticipated Closing Date, the Issuer shall provide
written notice to Subscriber (the “Closing Notice”) of the anticipated Closing
Date.

 

b. On the Closing Date (unless otherwise provided below), subject to the
satisfaction or waiver of the conditions set forth in Sections 2(c) and 2(d)
(other than those conditions that by their nature are to be satisfied at
Closing, but without affecting the requirement that such conditions be satisfied
or waived at Closing):

 

(i) Subscriber shall deliver to the Issuer the Purchase Price for the Acquired
Shares one business day in advance of Closing (unless otherwise agreed by the
Issuer) by wire transfer of U.S. dollars in immediately available funds to the
account specified by the Issuer in the Closing Notice; and

 

(ii) The Issuer shall deliver to Subscriber the Acquired Shares in book-entry
form, free and clear of any liens or other restrictions whatsoever (other than
those arising under state or federal securities laws), in the name of Subscriber
(or its nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable. Each book entry for the Acquired Shares
shall contain a notation in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.

 

c. The Issuer’s obligation to effect the Closing shall be subject to the
satisfaction on the Closing Date, or, to the extent permitted by applicable law,
the waiver by the Issuer, of each of the following conditions:

 

(i) all representations and warranties of Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined herein), which representations
and warranties shall be true and correct in all respects) at and as of the
Closing Date;

 

(ii) Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

 

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the Subscription illegal or otherwise preventing or
prohibiting consummation of the Subscription; and

 



2

 

 

(iv) all conditions precedent to the Issuer’s obligation to effect the
Transaction set forth in the Combination Agreement shall have been satisfied or
waived (other than those conditions that (x) may only be satisfied at the
closing of the Transaction, but subject to the satisfaction or waiver of such
conditions as of the closing of the Transaction or (y) will be satisfied by the
Closing and the closing of the transactions contemplated by the Other
Subscription Agreements).

 

d. Subscriber’s obligation to effect the Closing shall be subject to the
satisfaction on the Closing Date, or, to the extent permitted by applicable law,
the waiver by Subscriber, of each of the following conditions:

 

(i) no suspension of the listing on the New York Stock Exchange (the “NYSE”), or
another national securities exchange, of the Acquired Shares to be issued or
issuable to Subscriber in connection with this Subscription Agreement shall have
occurred;

 

(ii) all representations and warranties of the Issuer contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true and correct in all respects) at and as of the Closing
Date;

 

(iii) the Issuer shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing, except where the failure of such performance, satisfaction
or non-compliance would not or would not reasonably be expected to prevent,
materially delay or materially impair the ability of the Issuer to consummate
the Closing;

 

(iv) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the Subscription illegal or otherwise preventing or prohibiting
consummation of the Subscription;

 

(v) the Combination Agreement (as the same exists on the date of this
Subscription Agreement) shall not have been amended to, and there shall have
been no waiver or modification to the Combination Agreement (as the same exists
on the date of this Subscription Agreement) that would, materially adversely
affect the economic benefits that Subscriber would reasonably expect to receive
under this Subscription Agreement without having received Subscriber’s prior
written consent;

 

(vi) all conditions precedent to the closing of the Transaction set forth in the
Combination Agreement shall have been satisfied or waived (other than those
conditions that (x) may only be satisfied at the closing of the Transaction, but
subject to the satisfaction or waiver of such conditions as of the closing of
the Transaction or (y) will be satisfied by the Closing and the closing of the
transactions contemplated by the Other Subscription Agreements); and

 

(vii) no Company Material Adverse Effect or Switchback Material Adverse Effect
(each as defined in the Combination Agreement) shall have occurred and be
continuing on the Closing Date.

 



3

 

 

e. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

 

f. In the event the Transaction does not occur within four (4) business days of
the Closing, the Issuer shall promptly (but not later than two (2) business days
thereafter) return the Purchase Price to Subscriber, and any book entries shall
be deemed cancelled.

 

3. Issuer Representations and Warranties. The Issuer represents and warrants
that:

 

a. The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b. The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement, the Acquired Shares will be validly
issued, fully paid and non-assessable and will not have been issued in violation
of or subject to any preemptive or similar rights created under the Issuer’s
certificate of incorporation and bylaws or under the laws of the State of
Delaware.

 

c. This Subscription Agreement, the Other Subscription Agreements and the
Combination Agreement (collectively, the “Transaction Documents”) have been duly
authorized, executed and delivered by the Issuer and the Transaction Documents
constitute the valid and legally binding obligation of the Issuer, enforceable
against the Issuer in accordance with their terms, except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally and (ii) principles of equity, whether considered at law or
equity.

 

d. The execution and delivery by the Issuer of the Transaction Documents, and
the performance by the Issuer of its obligations under the Transaction
Documents, including the issuance and sale of the Acquired Shares and the
consummation of the other transactions contemplated herein, do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of the Issuer (a “Material Adverse Effect”) or affect the validity of
the Acquired Shares or the legal authority of the Issuer to comply in all
material respects with the terms of this Subscription Agreement; (ii) the
organizational documents of the Issuer; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Issuer or any of its properties that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or affect the validity of the Acquired Shares or the
legal authority of the Issuer to comply in all material respects with this
Subscription Agreement.

 



4

 

 

e. There are no securities or instruments issued by or to which the Issuer is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Acquired Shares or (ii) the Class A Shares to be issued
pursuant to any Other Subscription Agreement, in each case, that have not been
or will not be validly waived on or prior to the Closing Date.

 

f. The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses (ii)
and (iii), for defaults or violations that have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

g. The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing with
the Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state or
federal securities laws, (iii) the filings required in accordance with Section
9(m), (iv) those required by the NYSE, including with respect to obtaining
stockholder approval, and (v) the failure of which to obtain would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or have a material adverse effect of the Issuer’s ability to
consummate the transactions contemplated hereby, including the sale and issuance
of the Acquired Shares.

 

h. The authorized capital stock of the Issuer consists of (i) 1,000,000 shares
of preferred stock, par value $0.0001 per share (“Preferred Stock”), (ii)
200,000,000 Class A Shares and (iii) 20,000,000 shares of Class B common stock,
par value $0.0001 per share (“Class B Shares”). As of the date hereof and as of
immediately prior to the Closing: (A) no shares of Preferred Stock are issued
and outstanding, (B) 31,411,763 Class A Shares are issued and outstanding, (C)
7,852,941 Class B Shares are issued and outstanding and (D) 15,992,155 warrants,
each entitling the holder thereof to purchase one Class A Share at an exercise
price of $11.50 per Class A Share, are outstanding.

 



5

 

 

i. The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

j. The issued and outstanding Class A Shares are registered pursuant to Section
12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and are listed for trading on the NYSE. There is no suit, action, proceeding or
investigation pending or, to the knowledge of the Issuer, threatened against the
Issuer by the NYSE or the Commission with respect to any intention by such
entity to deregister the Class A Shares or prohibit or terminate the listing of
the Class A Shares on the NYSE. The Issuer has taken no action that is designed
to terminate the registration of the Class A Shares under the Exchange Act.

 

k. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4, no registration under the Securities Act is required for the
offer and sale of the Acquired Shares by the Issuer to Subscriber in the manner
contemplated by this Subscription Agreement.

 

l. Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

 

m. Neither the Issuer nor NGP Switchback, LLC, a Delaware limited liability
company (the “Sponsor”) has entered into any subscription agreement, side letter
or other agreement with any Other Subscriber or any other investor in connection
with such Other Subscriber’s or investor’s direct or indirect investment in the
Issuer other than (i) the Combination Agreement, (ii) the Other Subscription
Agreements, (iii) that certain letter agreement, dated July 25, 2019, by and
among the Sponsor, the Issuer and the other parties thereto and (iv) that
certain founders stock letter agreement, to be dated the date hereof, by and
among the Sponsor, the Issuer and the other parties thereto. The Other
Subscription Agreements have not been amended in any material respect following
the date of this Subscription Agreement and reflect the same Share Purchase
Price and terms that are no more favorable to any such Other Subscriber
thereunder than the terms of this Subscription Agreement.

 

n. The Issuer has made available to Subscriber (including via the Commission’s
EDGAR system) a copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other document, if any, filed by the Issuer
with the Commission since its initial registration of the Class A Shares (the
“SEC Documents”), which SEC Documents, as of their respective filing dates,
complied in all material respects with the requirements of the Exchange Act
applicable to the SEC Documents and the rules and regulations of the Commission
promulgated thereunder applicable to the SEC Documents. None of the SEC
Documents filed under the Exchange Act (except to the extent that information
contained in any SEC Document has been superseded by a later timely filed SEC
Document) contained, when filed any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, in the case of any SEC Document that
is a registration statement, or included, when filed any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in the case of all other SEC Documents; provided, that,
with respect to the proxy statement to be filed by the Issuer with respect to
the Transaction or any of its affiliates included in any SEC Document or filed
as an exhibit thereto, the representation and warranty in this sentence is made
to the Issuer’s knowledge. The Issuer has timely filed each report, statement,
schedule, prospectus and registration statement that the Issuer was required to
file with the Commission since its inception. There are no material outstanding
or unresolved comments in comment letters from the Staff of the Commission with
respect to any of the SEC Documents.

 



6

 

 

o. Except for such matters as have not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) proceeding pending, or, to the knowledge of the Issuer, threatened
against the Issuer or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Issuer.

 

p. Except for placement fees payable to Goldman Sachs & Co. LLC, BofA
Securities, Inc., and Oppenheimer & Co. Inc., in their capacity as placement
agents for the offer and sale of the Acquired Shares (in such capacity, the
“Placement Agents”), the Issuer has not paid, and is not obligated to pay, any
brokerage, finder’s or other commission or similar fee in connection with its
issuance and sale of the Acquired Shares.

 

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

 

a. Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with the requisite entity power and authority to enter into, deliver and perform
its obligations under this Subscription Agreement.

 

b. This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber. This Subscription Agreement is enforceable against Subscriber in
accordance with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally and (ii)
principles of equity, whether considered at law or equity.

 

c. The execution and delivery by Subscriber of this Subscription Agreement, and
the performance by Subscriber of its obligations under this Subscription
Agreement, including the purchase of the Acquired Shares and the consummation of
the other transactions contemplated herein, will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of Subscriber pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Subscriber is a party or by
which Subscriber is bound or to which any of the property or assets of
Subscriber is subject, which would reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of Subscriber, taken as a whole (a “Subscriber
Material Adverse Effect”), or materially affect the legal authority of
Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of Subscriber’s properties that would reasonably be expected
to have a Subscriber Material Adverse Effect or materially affect the legal
authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 



7

 

 

d. Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), in each case, satisfying the
applicable requirements set forth on Schedule A, (ii) is acquiring the Acquired
Shares only for its own account and not for the account of others, or if
Subscriber is subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, each owner of such account is a “qualified
institutional buyer” (as defined above) and Subscriber has full investment
discretion with respect to each such account, and the full power and authority
to make the acknowledgements, representations and agreements herein on behalf of
each owner of each such account and (iii) is not acquiring the Acquired Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act. Subscriber has completed Schedule A
following the signature page hereto and the information contained therein is
accurate and complete. Subscriber is not an entity formed for the specific
purpose of acquiring the Acquired Shares.

 

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met, or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

 

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements included
in this Subscription Agreement.

 

g. Subscriber’s acquisition and holding of the Acquired Shares will not
constitute or result in a non-exempt prohibited transaction under section 406 of
the Employee Retirement Income Security Act of 1974, as amended, section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law.

 



8

 

 

h. In making its decision to subscribe for and purchase the Acquired Shares,
Subscriber represents that it has relied solely upon its own independent
investigation, the investor presentation provided to Subscriber and the Issuer’s
representations and warranties in Section 3. Without limiting the generality of
the foregoing, Subscriber has not relied on any statements or other information
provided by the Placement Agents or any of their respective affiliates, or any
of their respective officers, directors, employees or representatives,
concerning the Issuer or the Acquired Shares or the offer and sale of the
Acquired Shares. Subscriber acknowledges and agrees that Subscriber has received
such information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer and the Transaction. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.

 

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or the Placement
Agents, and the Acquired Shares were offered to Subscriber solely by direct
contact between Subscriber and the Issuer or the Placement Agents. Subscriber
did not become aware of this offering of the Acquired Shares, nor were the
Acquired Shares offered to Subscriber, by any other means. Subscriber
acknowledges that the Issuer represents and warrants that the Acquired Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

k. Subscriber acknowledges and agrees that neither the Placement Agents nor any
affiliate of any of the Placement Agents (nor any officer, director, employee or
representative of any of the Placement Agent or any affiliate thereof) has
provided Subscriber with any information or advice with respect to the Acquired
Shares nor is such information or advice necessary or desired. Subscriber
acknowledges that none of the Placement Agents, any affiliate of any of the
Placement Agents or any of their respective officers, directors, employees or
representatives (i) has made any representation as to the Issuer or the quality
of the Acquired Shares, (ii) may have acquired non-public information with
respect to the Issuer which Subscriber agrees need not be provided to it, (iii)
has made an independent investigation with respect to the Issuer or the Acquired
Shares or the accuracy, completeness or adequacy of any information supplied to
Subscriber by the Issuer, (iv) has acted as Subscriber’s financial advisor or
fiduciary in connection with the issue and purchase of the Acquired Shares and
(v) has prepared a disclosure or offering document in connection with the offer
and sale of the Acquired Shares.

 



9

 

 

l. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

m. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of an investment in the Acquired
Shares.

 

n. Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons, the Executive Order 13599 List, the
Foreign Sanctions Evaders List, or the Sectoral Sanctions Identification List,
each of which is administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) (collectively “OFAC Lists”), (ii) owned or
controlled by, or acting on behalf of, a person, that is named on an OFAC List,
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of, Cuba, Iran, North Korea, Sudan, Syria,
the Crimea region of Ukraine, or any other country or territory embargoed or
subject to substantial trade restrictions by the United States, (iv) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (v) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”).
Subscriber represents that if it is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. section 5311 et seq.) (the “BSA”), as amended by the USA
PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed to ensure compliance with
OFAC-administered sanctions programs, including for the screening of its
investors against the OFAC Lists. Subscriber further represents and warrants
that, to the extent required, it maintains policies and procedures reasonably
designed to ensure that the funds held by Subscriber and used to purchase the
Acquired Shares were legally derived.

 

o. If Subscriber is or is acting on behalf of (i) an employee benefit plan that
is subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), (ii) a plan, an individual retirement account or other
arrangement that is subject to section 4975 of the Code, (iii) an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement described in clauses (i) and (ii) (each, and “ERISA
Plan”), or (iv) an employee benefit plan that is a governmental plan (as defined
in section 3(32) of ERISA), a church plan (as defined in section 3(33) of
ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or other plan
that is not subject to the foregoing clauses (i), (ii) or (iii) but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws,” and together with the ERISA Plans, “Plans”)
Subscriber represents and warrants that (i) neither the Issuer, nor any of its
respective affiliates (the “Transaction Parties”) has provided investment advice
or has otherwise acted as the Plan’s fiduciary, with respect to its decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties is or
shall at any time be the Plan’s fiduciary with respect to any decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties is or
shall at any time be the Plan’s fiduciary with respect to any decision in
connection with Subscriber’s investment in the Acquired Shares; and (ii) its
purchase of the Acquired Shares will not result in a non-exempt prohibited
transaction under section 406 of ERISA or section 4975 of the Code, or any
applicable Similar Law.

 

p. Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(b)(i).

 



10

 

 

5. Additional Subscriber Agreement. Subscriber hereby agrees that, from the date
of this Agreement until the Closing Date, neither Subscriber nor any person or
entity acting on behalf of Subscriber or pursuant to any understanding with
Subscriber will engage in any Short Sales with respect to securities of the
Issuer. For purposes of this Section 5, “Short Sales” shall include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, and all types of direct and indirect
stock pledges (other than pledges in the ordinary course of business as part of
prime brokerage arrangements), forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-U.S. broker dealers or foreign regulated
brokers. Notwithstanding the foregoing, (i) nothing herein shall prohibit other
entities under common management with Subscriber that have no knowledge of this
Subscription Agreement or of Subscriber’s participation in the Transaction
(including Subscriber’s controlled affiliates and/or affiliates) from entering
into any Short Sales and (ii) in the case of a Subscriber that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Subscriber’s assets and the portfolio managers have no
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Subscriber’s assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Acquired Shares
covered by this Subscription Agreement.

 

6. Registration Rights.

 

a. The Issuer agrees that, within fifteen (15) business days after the
consummation of the Transaction (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
(the “Registration Statement”), registering the resale of the Acquired Shares,
which Registration Statement may include shares of the Issuer’s common stock
issuable upon exercise of outstanding warrants or those held by the Sponsor, and
the Issuer shall use its reasonable best efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof,
but no later than the earlier of (i) the 60th calendar day (or 90th calendar day
if the Commission notifies the Issuer that it will “review” the Registration
Statement) following the Closing and (ii) the 10th business day after the date
the Issuer is notified (orally or in writing, whichever is earlier) by the
Commission that the Registration Statement will not be “reviewed” or will not be
subject to further review (such earlier date, the “Effectiveness Date”);
provided, however, that the Issuer’s obligations to include the Acquired Shares
in the Registration Statement are contingent upon Subscriber furnishing in
writing to the Issuer such information regarding Subscriber, the securities of
the Issuer held by Subscriber and the intended method of disposition of the
Acquired Shares as shall be reasonably requested by the Issuer to effect the
registration of the Acquired Shares, and Subscriber shall execute such documents
in connection with such registration as the Issuer may reasonably request that
are customary of a selling stockholder in similar situations, including
providing that the Issuer shall be entitled to postpone and suspend the
effectiveness or use of the Registration Statement during any customary blackout
or similar period or as permitted hereunder. Notwithstanding the foregoing, if
the Commission prevents the Issuer from including any or all of the shares
proposed to be registered under the Registration Statement due to limitations on
the use of Rule 415 of the Securities Act for the resale of the Acquired Shares
by the applicable stockholders or otherwise, such Registration Statement shall
register for resale such number of Acquired Shares which is equal to the maximum
number of Acquired Shares as is permitted by the Commission. In such event, the
number of Acquired Shares to be registered for each selling stockholder named in
the Registration Statement shall be reduced pro rata among all such selling
stockholders. Upon notification by the Commission that the Registration
Statement has been declared effective by the Commission, within two (2) business
days thereafter, the Issuer shall file the final prospectus under Rule 424 of
the Securities Act. The Issuer will provide a draft of the Registration
Statement to Subscriber for review at least two (2) business days in advance of
filing the Registration Statement. In no event shall Subscriber be identified as
a statutory underwriter in the Registration Statement unless requested by the
SEC; provided, that if the SEC requests that Subscriber be identified as a
statutory underwriter in the Registration Statement, Subscriber will have an
opportunity to withdraw from the Registration Statement. For purposes of
clarification, any failure by the Issuer to file the Registration Statement by
the Filing Date or to effect such Registration Statement by the Effectiveness
Date shall not otherwise relieve the Issuer of its obligations to file or effect
the Registration Statement as set forth above in this Section 6.

 



11

 

 

b. In the case of the registration effected by the Issuer pursuant to this
Subscription Agreement, the Issuer shall, upon reasonable request, inform
Subscriber as to the status of such registration. At its expense the Issuer
shall:

 

(i) except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration continuously effective
with respect to Subscriber, and to keep the applicable Registration Statement or
any subsequent shelf registration statement free of any material misstatements
or omissions, until the earlier of the following: (i) Subscriber ceases to hold
any Acquired Shares or (ii) the date all Acquired Shares held by Subscriber may
be sold without restriction under Rule 144, including without limitation, any
volume and manner of sale restrictions which may be applicable to affiliates
under Rule 144 and without the requirement for the Issuer to be in compliance
with the current public information required under Rule 144(c)(1) or Rule
144(i)(2), as applicable, and (iii) two years from the Effectiveness Date of the
Registration Statement.

 

(ii) advise Subscriber within two (2) business days:

 

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 



12

 

 

(2) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(4) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, any Registration Statement
does not contain an untrue statement of a material fact or does not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any prospectus does not include an untrue
statement of a material fact or does not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

 

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv) upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

(v) use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed;

 

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares contemplated hereby and to
enable Subscriber to sell the Acquired Shares under Rule 144; and

 



13

 

 

(vii) subject to receipt from Subscriber by the Issuer and its transfer agent of
customary representations and other documentation reasonably acceptable to the
Issuer and the transfer agent in connection therewith, including, if required by
the transfer agent, an opinion of the Issuer’s counsel, in a form reasonably
acceptable to the transfer agent, to the effect that the removal of such
restrictive legends in such circumstances may be effected under the Securities
Act, Subscriber may request that the Issuer remove any legend from the book
entry position evidencing its Acquired Shares following the earliest of such
time as such Acquired Shares (A) are subject to or have been or are about to be
sold or transferred pursuant to an effective registration statement or (B) have
been or are about to be sold pursuant to Rule 144. If restrictive legends are no
longer required for such Acquired Shares pursuant to the foregoing, the Issuer
shall, in accordance with the provisions of this section and within two
(2) business days of any request therefor from Subscriber accompanied by such
customary and reasonably acceptable representations and other documentation
referred to above establishing that restrictive legends are no longer required,
deliver to the transfer agent irrevocable instructions that the transfer agent
shall make a new, unlegended entry for such book entry Acquired Shares. The
Issuer shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance.

 

c. Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Issuer’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Issuer may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
ninety (90) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Issuer of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any related prospectus includes any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, Subscriber agrees that (i) it will immediately discontinue offers
and sales of the Acquired Shares under the Registration Statement until
Subscriber receives copies of a supplemental or amended prospectus (which the
Issuer agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Issuer that
it may resume such offers and sales and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
the Issuer unless otherwise required by law or subpoena. If so directed by the
Issuer, Subscriber will deliver to the Issuer or, in Subscriber’s sole
discretion destroy, all copies of the prospectus covering the Acquired Shares in
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Acquired Shares shall not
apply (A) to the extent Subscriber is required to retain a copy of such
prospectus (x) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (y) in accordance with a bona
fide pre-existing document retention policy or (B) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



14

 

 

d. Subscriber may deliver written notice (an “Opt-Out Notice”) to the Issuer
requesting that Subscriber not receive notices from the Issuer otherwise
required by this Section 6; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), (i) the Issuer shall not deliver any
such notices to Subscriber and Subscriber shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration Statement, Subscriber will notify the
Issuer in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this Section 6(d)) and the related
suspension period remains in effect, the Issuer will so notify Subscriber,
within one (1) business day of Subscriber’s notification to the Issuer, by
delivering to Subscriber a copy of such previous notice of Suspension Event, and
thereafter will provide Subscriber with the related notice of the conclusion of
such Suspension Event immediately upon its availability.

 

e. The Issuer shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless Subscriber (to the extent a
seller under the Registration Statement), its directors, officers, agents and
employees and each person who controls Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the
fullest extent permitted by applicable law, from and against any and all
out-of-pocket losses, claims, damages, liabilities, costs (including reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement or in any amendment or
supplement thereto, required to be stated therein or necessary to make the
statements therein not misleading or (ii) any untrue or alleged untrue statement
of a material fact included in any prospectus included in the Registration
Statement or any form of prospectus or in any amendment or supplement thereto or
in any preliminary prospectus, or arising out of or relating to any omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding Subscriber furnished in writing to the Issuer
by Subscriber expressly for use therein or Subscriber has omitted a material
fact from such information or otherwise violated the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder; provided,
however, that the indemnification contained in this Section 6 shall not apply to
amounts paid in settlement of any Losses if such settlement is effected without
the consent of the Issuer (which consent shall not be unreasonably withheld,
conditioned or delayed), nor shall the Issuer be liable for any Losses to the
extent they arise out of or are based upon a violation which occurs (A) in
reliance upon and in conformity with written information furnished by
Subscriber, (B) in connection with any failure of such person to deliver or
cause to be delivered a prospectus made available by the Issuer in a timely
manner or (C) in connection with any offers or sales effected by or on behalf of
Subscriber in violation of Section 6(c) hereof. The Issuer shall notify
Subscriber reasonably promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 6 of which the Issuer receives notice in writing. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Acquired
Shares by Subscriber.

 



15

 

 

f. Subscriber shall, severally and not jointly, indemnify and hold harmless the
Issuer, its directors, officers, agents and employees, and each person who
controls the Issuer (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), to the fullest extent permitted by applicable
law, from and against all Losses, as incurred, (i) arising out of or based upon
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement or in any amendment or supplement thereto or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (ii) arising out of or based upon any untrue or alleged untrue statement of a
material fact included in any prospectus included in the Registration Statement
or any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or arising out of or relating to any omission or alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
with respect to (i) and/or (ii), to the extent, but only to the extent, that
such untrue or alleged untrue statements or omissions or alleged omissions are
based upon information regarding Subscriber furnished in writing to the Issuer
by Subscriber expressly for use therein; provided, however, that the
indemnification contained in this Section 6(f) shall not apply to amounts paid
in settlement of any Losses if such settlement is effected without the consent
of Subscriber (which consent shall not be unreasonably withheld, conditioned or
delayed). In no event shall the liability of Subscriber be greater in amount
than the dollar amount of the net proceeds received by Subscriber upon the sale
of the Acquired Shares giving rise to such indemnification obligation.
Subscriber shall notify the Issuer promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 6(f) of which Subscriber is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Acquired
Shares by Subscriber.

 

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such date and time as the
Combination Agreement is validly terminated in accordance with its terms, (b)
upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement, (c) at the election of Subscriber upon a breach of
any representation, warranty, covenant or agreement on the part of the Issuer
set forth in this Subscription Agreement, or if any representation or warranty
of the Issuer shall have become untrue, in either case such that the conditions
set forth in Section 2(d) are not capable of being satisfied by the End Date (as
defined below) and (d) at the election of Subscriber, on or after the date that
is 240 days after the date hereof (the “End Date”) if the Closing has not
occurred on or prior to such date; provided, that nothing herein will relieve
any party from liability for any willful breach hereof prior to the time of
termination, and each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from such breach. The Issuer
shall promptly notify Subscriber of the termination of the Combination Agreement
promptly after the termination of such agreement.

 



16

 

 

8. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated July 25, 2019 (the “Prospectus”), available at www.sec.gov, substantially
all of the Issuer’s assets consist of the cash proceeds of the Issuer’s initial
public offering and private placements of its securities, and substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of the Issuer, its public stockholders and the underwriters of
the Issuer’s initial public offering. Except with respect to interest earned on
the funds held in the Trust Account that may be released to the Issuer to pay
its tax obligations, if any, the cash in the Trust Account may be disbursed only
for the purposes set forth in the Prospectus. For and in consideration of the
Issuer entering into this Subscription Agreement, the receipt and sufficiency of
which are hereby acknowledged, Subscriber, on behalf of itself and its
representatives, hereby irrevocable waives any and all right, title and
interest, or any claim of any kind they have or may have in the future arising
out of this Subscription Agreement, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement; provided, however, that
nothing in this Section 8 shall be deemed to limit any Subscriber’s right,
title, interest or claim to the Trust Account by virtue of such Subscriber’s
record or beneficial ownership of securities of the Issuer acquired by any means
other than pursuant to this Subscription Agreement, including but not limited to
any redemption right with respect to any such securities of the Issuer.

 

9. Miscellaneous.

 

a. Subscriber acknowledges that the Issuer, the Placement Agents and others will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties made by Subscriber as
set forth herein are no longer accurate in all material respects. Subscriber
further acknowledges and agrees that the Placement Agents are third-party
beneficiaries of the representations and warranties of Subscriber contained in
Section 4.

 

b. Each of the Issuer and Subscriber is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby to the extent required by law or by regulatory bodies.

 

c. Notwithstanding anything to the contrary in this Subscription Agreement,
prior to the Closing, Subscriber may not transfer or assign all or a portion of
its rights under this Subscription Agreement other than to a fund or account
managed by the same investment manager as Subscriber, without the prior consent
of the Issuer; provided that such transferee or assignee agrees in writing to be
bound by and subject to the terms and conditions of this Subscription Agreement,
makes the representations and warranties in Section 4 and completes Schedule A
hereto. In the event of such a transfer or assignment, Subscriber shall update
Schedule B to provide the information required therein.

 



17

 

 

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing. For the avoidance of
doubt, if for any reason the Closing does not occur prior to the consummation of
the Transactions, all representations, warranties, covenants and agreements of
the parties hereunder shall survive the consummation of the Transactions and
remain in full force and effect.

 

e. The Issuer may request from Subscriber such additional information as the
Issuer may reasonably deem necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall provide such information as
may be reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures; provided, that the Issuer
agrees to keep any such information provided by Subscriber confidential.

 

f. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

 

g. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

(i) Each of the Issuer and Subscriber acknowledges and agrees that (A) this
Subscription Agreement is being entered into in order to induce ChargePoint to
execute and deliver the Combination Agreement and without the representations,
warranties, covenants and agreements of the Issuer and Subscriber hereunder,
ChargePoint would not enter into the Combination Agreement, (B) each
representation, warranty, covenant and agreement of Subscriber hereunder is
being made also for the benefit of ChargePoint and (C) ChargePoint may directly
enforce (including by an action for specific performance, injunctive relief or
other equitable relief) each of the covenants and agreements of each of the
Issuer and Subscriber under this Subscription Agreement.

 

h. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

i. This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 



18

 

 

j. Each party shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

k. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii) if to the Issuer, to:

 

Switchback Energy Acquisition Corporation
5949 Sherry Lane, Suite 1010

Dallas, TX 75225
Attention: Jim Mutrie
Email: jmutrie@switchback-energy.com

 

with a required copies to (which copies shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin St.

Suite 2500

Houston, TX 77002

Attention: Douglas E. McWilliams; E. Ramey Layne

Email: dmcwilliams@velaw.com; rlayne@velaw.com

 

ChargePoint, Inc.

240 East Hacienda Avenue

Campbell, CA 95008

Attention: Rex Jackson

Email: rex.jackson@chargepoint.com

 

Weil, Gotshal & Manges LLP

767 5th Avenue

New York, NY 10153

Attention: Michael Aiello; Amanda Fenster

Email: Michael.aiello@weil.com; Amanda.fenster@weil.com

 



19

 

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

550 Allerton Street

Redwood City, CA 94063

Attention: David Young; Jeffrey R. Vetter

Email: dyoung@gunder.com; jvetter@gunder.com

 

and

 

(iii) if to the Placement Agents, to:

 

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attn: Olympia McNerney
Email: Olympia.McNerney@gs.com

 

BofA Securities, Inc.

One Bryant Park

New York, NY 10036

Attn: Patrick Hamer

Email: Patrick.Hamer@bofa.com

 

Oppenheimer & Co. Inc.

85 Broad Street

New York, NY 10004

Attn: Lewis Silberman

Email: Lewis.Silberman@opco.com

 

l. This Subscription Agreement, and any claim or cause of action hereunder based
upon, arising out of or related to this Subscription Agreement (whether based on
law, in equity, in contract, in tort or any other theory) or the negotiation,
execution, performance or enforcement of this Subscription Agreement, shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(k) OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 



20

 

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(l).

 

m. The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction and any other material,
nonpublic information that the Issuer has provided to Subscriber at any time
prior to the filing of the Disclosure Document. From and after the issuance of
the Disclosure Document, to the Issuer’s knowledge, Subscriber shall not be in
possession of any material, nonpublic information received from the Issuer or
any of its officers, directors or employees. Notwithstanding anything in this
Subscription Agreement to the contrary, the Issuer shall not publicly disclose
the name of Subscriber or any of its affiliates, or include the name of
Subscriber or any of its affiliates in any press release or in any filing with
the Commission or any regulatory agency or trading market, without the prior
written consent of Subscriber, except (i) as required by the federal securities
law in connection with the Registration Statement, (ii) in a press release or
marketing materials of the Issuer in connection with the Transaction to the
extent any such disclosure is substantially equivalent to the information that
has previously been made public without breach of the obligation under this
Section 9(m) and (iii) to the extent such disclosure is required by law, at the
request of the Staff of the Commission or regulatory agency or under the
regulations of the NYSE, in which case the Issuer shall provide Subscriber with
prior written notice of such disclosure permitted under this subclause (iii).

 



21

 

 

n. Modifications and Amendments. This Subscription Agreement may not be amended,
modified, supplemented or waived (i) except by an instrument in writing, signed
by the party against whom enforcement of such amendment, modification,
supplement or waiver is sought and (ii) without the prior written consent of
ChargePoint (not to be unreasonably withheld, conditioned or
delayed); provided that any rights (but not obligations) of a party under this
Agreement may be waived, in whole or in part, by such party on its own behalf
without the prior consent of any other party.

 

o. Remedies. The parties agree that irreparable damage would occur if any
provision of this Subscription Agreement were not performed in accordance with
the terms hereof, and accordingly, that the parties hereto shall be entitled to
seek an injunction or injunctions to prevent breaches of this Subscription
Agreement or to enforce specifically the performance of the terms and provisions
of this Subscription Agreement in an appropriate court of competent jurisdiction
as set forth in Section 9(l), in addition to any other remedy to which any party
is entitled at law or in equity.

 

[Signature pages follow.]

 



22

 

 

IN WITNESS WHEREOF, each of the Issuer, ChargePoint and Subscriber has executed
or caused this Subscription Agreement to be executed by its duly authorized
representative as of the date first written above.

 

  SWITCHBACK ENERGY ACQUISITION CORPORATION         By:               Name:    
Title:

 

Signature Page to
Subscription Agreement

 



 

 

 

  CHARGEPOINT, INC.         By:               Name:     Title:

 

Signature Page to
Subscription Agreement

 



 

 

 

SUBSCRIBER:

 

Name of Subscriber:

                                                                    

 

Signature of Subscriber:


 

By:                                                                     
Name:
Title:

                                                                            
Name in which securities are to be registered
(if different):       Email Address:
                                                                      
Subscriber’s EIN: _______________  

Address:

 

                                                                    

 

                                                                    

Attn: _______________________________

 



 

Telephone No.: __________________________

      Facsimile No.: __________________________       Aggregate Number of
Acquired Shares subscribed for: _________       Aggregate Purchase Price:
$_________

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

Signature Page to
Subscription Agreement

 



 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

This Schedule must be completed by Subscriber and forms a part of the
Subscription Agreement to which it is attached. Capitalized terms used and not
otherwise defined in this Schedule have the meanings given to them in the
Subscription Agreement. Subscriber must check the applicable box in either Part
A or Part B below and the applicable box in Part C below.

A. QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

☐ Subscriber is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

☐ Subscriber is subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, and each owner of such accounts is a QIB.

 

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

Subscriber is an institutional “accredited investor” (within the meaning of Rule
501(a) under the Securities Act) and has checked below the box(es) for the
applicable provision under which Subscriber qualifies as such:

 

☐ Subscriber is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, Massachusetts or similar
business trust, or partnership that was not formed for the specific purpose of
acquiring the securities of the Issuer being offered in this offering, with
total assets in excess of $5,000,000.

 

☐ Subscriber is a “private business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

☐ Subscriber is a “bank” as defined in Section 3(a)(2) of the Securities Act.

 

☐ Subscriber is a “savings and loan association” or other institution as defined
in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity.

 

☐ Subscriber is a broker or dealer registered pursuant to Section 15 of the
Exchange Act.

 

☐ Subscriber is an “insurance company” as defined in Section 2(a)(13) of the
Securities Act.

 

☐ Subscriber is an investment company registered under the Investment Company
Act of 1940.

 

☐ Subscriber is a “business development company” as defined in Section 2(a)(48)
of the Investment Company Act of 1940.

 

Schedule A-1

 



 

 

 

☐ Subscriber is a “Small Business Investment Company” licensed by the U.S. Small
Business Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

☐ Subscriber is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, and such plan has total assets
in excess of $5,000,000.

 

☐ Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is one of the
following.

 

☐ A bank;

 

☐ A savings and loan association;

 

☐ A insurance company; or

 

☐ A registered investment adviser.

 

☐ Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 with total assets in excess of
$5,000,000.

 

☐ Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 that is a self-directed plan with
investment decisions made solely by persons that are accredited investors.

 

☐ Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered by the Issuer in
this offering, whose purchase is directed by a sophisticated person as described
in Rule 506(b)(2)(ii) under the Securities Act.

 

*** AND ***

 

C. AFFILIATE STATUS
(Please check the applicable box)

SUBSCRIBER:

 

☐ is:

 

☐ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

Schedule A-2

 



 

 

 

SCHEDULE B
SCHEDULE OF TRANSFERS

 

Subscriber’s Subscription was in the amount of ____________ shares of Class A
Shares. The following transfers of a portion of the Subscription have been made:

 

Date of Transfer or Reduction Transferee Number of Transferee Acquired Shares
Transferred or Reduced Subscriber Revised Subscription Amount                  
                             

 

Schedule B as of ______________, 20__, accepted and agreed to as of this ____
day of ____________, 20__ by:

 



SWITCHBACK ENERGY ACQUISITION CORPORATION         By:               Name:    
Title:  

 




Name of Subscriber:

 

                                                                       

 

Signature of Subscriber:

 

By:               Name:     Title:  



 

 

Schedule B-1

 



 

 